NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 12-50454

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00556-PA-1

  v.
                                                 MEMORANDUM *
EUGENIO ARREOLA-JIMENEZ, a.k.a.
Leonel Jimenez, a.k.a. Jose Perez, a.k.a.
Otto Vasquez, a.k.a. Trinidad Rios
Zamora,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                                                        **
                             Submitted August 1, 2013

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Eugenio Arreola-Jimenez appeals from the district court’s judgment and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges the 77-month sentence imposed following his guilty-plea conviction for

being an illegal alien found in the United States following deportation, in violation

of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Arreola contends that the district court procedurally erred by failing to

properly consider his argument for leniency based on the extreme poverty of his

childhood. We review for plain error, see United States v. Valencia-Barragan, 608

F.3d 1103, 1108 (9th Cir. 2010), and find none.

      The district court did not abuse its discretion in imposing Arreola’s 77-

month sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances. See id.

      AFFIRMED.




                                          2                                   12-50454